
	

114 HR 4251 IH: Guard and Reserve Equal Access to Health Act
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4251
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Coffman (for himself, Mr. Cartwright, Mr. Pocan, Mr. Pascrell, Mr. Latta, Mr. Honda, Ms. Esty, Mr. Nugent, Mr. Israel, Mr. Loebsack, Mr. Cole, Mr. Sean Patrick Maloney of New York, Ms. Brownley of California, Mr. Costa, Mr. Ryan of Ohio, Mrs. Love, Mr. Palazzo, Mr. Miller of Florida, Mr. Zinke, Mr. Bilirakis, Mr. Jones, Miss Rice of New York, Mr. Walker, Mr. Bost, Mr. King of Iowa, Mr. Zeldin, Mr. Costello of Pennsylvania, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that the Secretary of Defense affords each member
			 of a reserve component of the Armed Forces with the opportunity for a
			 physical examination before the member separates from the Armed Forces.
	
	
 1.Short titleThis Act may be cited as the Guard and Reserve Equal Access to Health Act. 2.Physical examinations for members of a reserve component who are separating from the Armed ForcesSection 1145 of title 10, United States Code, is amended by adding at the end the following new subsection:
			
				(f)Physical examinations for members of a reserve component
 (1)The Secretary concerned shall provide a physical examination pursuant to subsection (a)(5) to each member of a reserve component who—
 (A)will not otherwise receive such an examination under such subsection; and (B)elects to receive such a physical examination.
 (2)The Secretary concerned shall— (A)provide the physical examination under paragraph (1) to a member during the 90-day period before the date on which the member is scheduled to be separated from the armed forces; and
 (B)issue orders to such a member to receive such physical examination. (3)A member may not be entitled to health care benefits pursuant to subsection (a), (b), or (c) solely by reason of being provided a physical examination under paragraph (1).
 (4)In providing to a member a physical examination under paragraph (1), the Secretary concerned shall provide to the member a record of the physical examination..
		
